Third District Court of Appeal
                                State of Florida

                           Opinion filed October 5, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-2543
                          Lower Tribunal No. 99-40037
                              ________________


                              Lawrence Corner,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Alberto Milian,
Judge.

      Lawrence Corner, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before SHEPHERD, EMAS and SCALES, JJ.

      PER CURIAM.

      On July 27, 2016, this Court issued an Opinion affirming the trial court’s

denial of Lawrence Corner’s request for permission to file a writ of habeas corpus.
Our Opinion determined that (i) Corner has filed fourteen petitions or appeals in

this Court; (ii) the current appeal is the third time in as many years that Corner has

tried to evade the requirements of a 3.850 motion by attempting to file a habeas

corpus petition; and (iii) the issue upon which Corner desires to base a habeas

corpus petition – an allegedly improper Miranda warning at the time of his arrest –

has been addressed twice by the courts to Corner’s detriment.

      Our Opinion contained an order to show cause why Corner should not be

prohibited from filing with this Court any further pro se appeals, petitions, motions

or other pleadings related to his criminal conviction in circuit court case F99-

40037. Corner filed a response to the show cause order on September 12, 2016. In

his response, Corner writes that “[t]his court entered an order misconstruing

Appellant’s request to submit a habeas corpus petition.” Corner, however, does not

follow this statement with an explanation or argument in support of it.

      The access to courts provision of the Florida Constitution – Article I, section

21 – provides an avenue for an incarcerated person in Florida to challenge the legal

basis of his or her incarceration; however, this constitutional right may be forfeited

if that person abuses the judicial process. Jimenez v. State, 196 So. 3d 499, 501

(Fla. 3d DCA 2016). Our responsibility is to balance the incarcerated person’s

right to access to courts with the need of this Court to devote its finite resources to

legitimate appeals and petitions. State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999).



                                          2
Accordingly, after notice in the form of an order to show cause and an opportunity

for the incarcerated person to respond, a court may prevent further filings. Id.; see

also Whipple v. State, 112 So. 3d 540 (Fla. 3d DCA 2013).

      We conclude that Corner has not demonstrated good cause to justify further

pro se filings of appeals, petitions, motions or other pleadings with this Court. We

direct the Clerk of the Third District Court of Appeal to refuse to accept from

Corner further pro se filings related to circuit court case F99-40037; provided

however, that the Clerk may accept filings related to case number F99-40037 if

such filings have been reviewed and signed by an attorney who is a licensed

member of the Florida Bar in good standing.

      Any such further and unauthorized pro se filings by Corner will subject him

to sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3